UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOHN H. NEWMAN, JR.,

                                       Plaintiff,
       vs.                                                    3:21-CV-0199
                                                              (MAD/ML)
SUNY BROOME COMMUNITY COLLEGE; and
DR. CAROL SCOTT-ROSS, Vice President for
Student Development and Chief Diversity Officer,

                              Defendants.
____________________________________________

APPEARANCES:                                                   OF COUNSEL:

JOHN H. NEWMAN, JR.
100 Roberts Street
Building #7, Apartment #3
Binghamton, New York 13901
Plaintiff, pro se

Mae A. D'Agostino, U.S. District Judge:

                          MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       On February 22, 2021, pro se Plaintiff, John Newman, commenced this civil rights action

against Defendants, the State University of New York Broome Community College ("SUNY

Broome") and Dr. Caron Scott-Ross, Vice President for Student Development and Chief Diversity

Officer in her "official capacity and individual capacity" (collectively "Defendants"), with the

filing of a complaint, and accompanied by an application for leave to proceed in forma pauperis

("IFP"). Dkt. No. 2. Plaintiff alleges a variety of violations of his constitutional rights and state

law. See Dkt. No. 1 at 1-2.




                                                    1
        On May 6, 2021, Magistrate Judge Lovric issued an Order and Report-Recommendation

granting Plaintiff's application to proceed IFP. See Dkt. No. 4 at 16. Magistrate Judge Lovric

recommended the Court dismiss Plaintiff's complaint in its entirety, without prejudice, and with

leave to amend. See id. Additionally, Magistrate Judge Lovric recommended that, should the

Court adopt the recommendation to dismiss the Plaintiff's Fourteenth Amendment procedural due

process claim and Fourteenth Amendment equal protection claim, Plaintiff's New York Human

Rights Law claim should be dismissed for lack of jurisdiction. See id. Finally, Magistrate Judge

Lovric recommended that the Court dismiss as moot Plaintiff's application for an order directing

service by United States Marshal. See id. Currently before the Court is Magistrate Judge Lovric's

Order and Report-Recommendation. For the following reasons, Magistrate Judge Lovric's Order

and Report-Recommendation is adopted in its entirety.

                                           II. DISCUSSION

A.      Standard of Review

        Liberally construed, Plaintiff's complaint asserts the following claims: (1) Fourteenth

Amendment due process claims; (2) Fourteenth Amendment equal protection claims; and (3) New

York Human Right Law §§ 292(4) and 296(15) claims of discrimination on the basis of Plaintiff's

prior conviction and status as a felon. See Dkt. No. 1.

        When a plaintiff seeks to proceed IFP, "the court shall dismiss the case at any time if the

court determines that ... the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B). In making this determination, "'the court has the

duty to show liberality towards pro se litigants,' however, 'there is a responsibility on the court to




                                                    2
determine that a claim has some arguable basis in law before permitting a plaintiff to proceed

with an action in forma pauperis.'" Griffin v. Doe, 71 F. Supp. 3d 306, 311 (N.D.N.Y. 2014)

(quoting Moreman v. Douglas, 848 F. Supp. 332, 333-34 (N.D.N.Y. 1994)) (internal citations

omitted); see also Thomas v. Scully, 943 F.2d 259, 260 (2d Cir. 1991) (holding that a district court

has the power to dismiss a complaint sua sponte if the complaint is frivolous).

        When reviewing a complaint under section 1915(e), the court may also look to the Federal

Rules of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

that sets forth a claim for relief shall contain "a short and plain statement of the claim, showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8 " 'is to give

fair notice of the claim being asserted so as to permit the adverse party the opportunity to file a

responsive answer [and] prepare an adequate defense.'" Hudson v. Artuz, No. 95 CIV. 4768, 1998

WL 832708, *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D.

15, 16 (N.D.N.Y. 1995) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977))) (other

citation omitted).

        A court should not dismiss a complaint if the plaintiff has stated "enough facts to state a

claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although the court should

construe the factual allegations in the light most favorable to the plaintiff, "the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Thus, "where the



                                                    3
well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged – but it has not 'show[n]' – 'that the pleader is entitled to relief.'" Id. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). A complaint filed by a pro se litigant should not be

dismissed without granting leave at least once "when a liberal reading of the complaint gives any

indication that a valid claim might be stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir.

1991).

         A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal.

See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point") (citation omitted). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to timely object will result in the waiver of

further judicial review and cites pertinent statutory and civil rules authority. See Frank v.

Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)

and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

B.       Fourteenth Amendment Procedural Due Process Claim

         "The Fourteenth Amendment's Due Process Clause protects persons against deprivations

of life, liberty, or property without due process of law, and 'those who seek to invoke its

procedural protection must establish that one of these interests is at stake.'" Victory v. Pataki, 814

F.3d 47, 59 (2d Cir. 2016) (quoting Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012)) (other



                                                     4
citation omitted). "'[S]tandard analysis under that provision proceeds in two steps: We first ask

whether there exists a liberty or property interest of which a person has been deprived, and if so

we ask whether the procedures followed by the State were constitutionally sufficient.'" Id.

(quoting Swarthout v. Cooke, 562 U.S. 216, 131 S. Ct. 859, 178 L. Ed. 2d 732 (2011)).

       "Protected property interests ‘are not created by the Constitution.'" Hughes v. City of N.Y.,

197 F. Supp. 3d 467, 474 (E.D.N.Y. 2016) (quoting Bd. of Regents of State Colleges v. Roth, 408

U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972)). "Instead, 'they are created and their

dimensions are defined by existing rules or understandings that stem from an independent source

such as state law.'" Id. (quotation and other citation omitted); see also Ciambriello v. Cty. of

Nassau, 292 F.3d 307, 313 (2d Cir. 2002)). The Second Circuit has found that New York

Education Law Section 3202 creates a property interest in a public education. See Handberry v.

Thompson, 446 F.3d 335, 353 (2d Cir. 2006) (citations omitted). As such, a student such as

Plaintiff has a protected property interest in his education, meaning that he cannot be deprived of

that right without due process of law. See Cohn v. New Paltz Cent. Sch. Dist., 363 F. Supp. 2d

421, 432 (N.D.N.Y. 2005) (citation omitted).

       Plaintiff brings this claim pursuant to 42 U.S.C. § 1983. In order to state a claim pursuant

to Section 1983, a plaintiff must allege "two elements: (1) 'the violation of a right secured by the

Constitution and laws of the United States,' and (2) 'the alleged deprivation was committed by a

person acting under color of state law.'" Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

87-88 (2d Cir. 2015) (citations and quotations omitted). "State action is an essential element of

any § 1983 claim." Baum v. N. Dutchess Hosp., 764 F. Supp. 2d 410, 419 (N.D.N.Y. 2011)

(citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 934 (1982)) (other citations omitted).




                                                  5
        "Constitutionally, due process 'requires that individuals have "notice and opportunity for a

hearing appropriate to the nature of the case 'prior to a deprivation of life, liberty, or property.' "

Cohn, 363 F. Supp. 2d at 433 (quoting Rosa R. v. Connelly, 889 F.2d 435, 438 (2d Cir. 1989))

(other citation omitted). "'Notice must be reasonably calculated, under all the circumstances, to

appraise interested parties of the pendency of the action and afford them an opportunity to present

their objections.'" Id. (quoting Rosa R., 889 F.2d at 439) (other quotation omitted). Moreover, it

is well-established in the context of disciplinary proceedings, such as those at issue here, that

post-discipline due process provides sufficient due process to satisfy the requirements of

the Fourteenth Amendment. See Cohn, 363 F. Supp. 2d at 433. As such, the availability of an

adequate, post-deprivation hearing will preclude a procedural due process claim. See id.

(citations omitted); see also Storey v. Morris, No. 16-cv-206, 2017 WL 933212, *3 (N.D.N.Y.

Feb. 1, 2017) (citing cases finding that the plaintiff failed to plausibly allege a procedural due

process claim because of the availability of an Article 78 proceeding); Richardson v. Van Dusen,

833 F. Supp. 146, 153 (N.D.N.Y. 1993) ("[E]ven when assuming that the Superintendent's

Hearing was conducted in [a] manner that deprived plaintiff of his due process rights, the process

afforded the plaintiff in the Article 78 proceeding cured any defect in the original hearing").

        Magistrate Judge Lovric correctly found that the Plaintiff had failed to state a cause of

action under Section 1983 for violation of his procedural due process rights because of the

availability of the procedural safeguards of an Article 78 proceeding to challenge any disciplinary

decision. See Dkt. No. 4 at 6-8. Both the Second Circuit and district courts throughout this

circuit have reached the same conclusion. See also S.C. v. Monroe Woodbury Cent. Sch. Dist.,

No. 11-CV-1672, 2012 WL 2940020, *10 (S.D.N.Y. July 18, 2012) (holding that an Article 78

proceeding is "itself a sufficient post-deprivation remedy" precluding



                                                    6
a procedural due process claim for review of decisions by school administrators); DeFabio v. E.

Hampton Union Free Sch. Dist., 658 F. Supp. 2d 461, 491 (E.D.N.Y. 2009) (granting summary

judgment on due process claim based on long-term suspensions because the plaintiffs received

initial hearing and "plaintiffs also could have resorted to an Article 78 proceeding"), aff'd, 623

F.3d 71 (2d Cir. 2010); Bogle–Assegai v. Bloomfield Bd. of Educ., 467 F. Supp. 2d 236, 243 (D.

Conn. 2006) (same), aff'd, 312 Fed. Appx. 435 (2d Cir. 2009). The Court agrees with this well-

settled case authority which holds that Article 78 is an adequate post-deprivation remedy for

resolution of disputes involving discipline in public schools.

       As the Second Circuit has noted, Article 78 is an amalgam of the common law writs of

certiorari to review, mandamus, and prohibition. See Hellenic Am. Neighborhood Action

Committee v. City of New York, 101 F.3d 877, 881 (2d Cir. 1996). It provides a hearing and

means of redress for petitioners and, in such a proceeding, constitutional issues can be

decided. See id. (citation omitted). While Plaintiff will not be able to obtain damages through an

Article 78 proceeding, both the Second Circuit and Supreme Court have held that an "Article 78

proceeding is adequate for due process purposes even though the petitioner may not be able to

recover the same relief that he could in a Section 1983 suit." Id. (citing Hudson v. Palmer, 468

U.S. 517, 104 S. Ct. 3194, 82 L. Ed. 2d 393 (1984)).

       In certain situations where the alleged violations are systemic, and not isolated and

random, the availability of an Article 78 proceeding does not bar a procedural due process claim.

See Reyes v. Cnty. of Suffolk, 995 F. Supp. 2d 215, 228 (E.D.N.Y. 2014). Plaintiff, however, has

not asserted such a systemic claim. Rather, Plaintiff's complaint makes clear that he is simply

attacking the propriety of the decisions of the vice president for student development and chief

diversity officer, and the community college, which is exactly the type of claim barred by the



                                                  7
availability of an Article 78 proceeding. See Dkt. No. 4 at 8. Magistrate Judge Lovric correctly

found that Plaintiff's Complaint does not allege that an Article 78 proceeding could not

adequately remedy the deprivation at issue. Therefore, the Court finds that Magistrate Judge

Lovric correctly determined that Plaintiff's due process claim against Defendants should be

dismissed for failure to state a claim.

C.     Fourteenth Amendment Equal Protection Claim

       The Equal Protection Clause of the Fourteenth Amendment, which provides that "[n]o

State shall ... deny to any person within its jurisdiction the equal protection of the laws," U.S.

Const. amend. XIV, § 1, "requires the government to treat all similarly situated individuals

alike." Young v. Suffolk Cnty., 705 F. Supp. 2d 183, 204 (E.D.N.Y. 2010) (citing City of Cleburne

v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985)). Ordinarily, equal protection claims arise

from allegations that the government's classifications "treat certain groups of citizens differently

than others." NRP Holdings LLC v. City of Buffalo, 916 F.3d 177, 198 (2d Cir. 2019) (internal

quotation marks and emphasis omitted). In Village of Willowbrook v. Olech, 528 U.S. 562

(2000), however, the Supreme Court also recognized "a class-of-one theory for equal protection

claims, under which a single individual can claim a violation of [his] Equal Protection rights

based on arbitrary disparate treatment." NRP Holdings LLC, 916 F.3d at 198 (internal quotation

marks omitted).

       "Under a 'class of one' equal protection claim, a plaintiff must allege that (1) '[he] has been

intentionally treated differently from others similarly situated' and (2) 'there is no rational basis

for the difference in treatment.'" Young, 705 F. Supp. 2d at 205 (quoting Villlage of Willowbrook,

528 U.S. at 564). "In order to state an equal protection violation under [Section] 1983, 'it is




                                                   8
axiomatic that plaintiff must allege that similarly situated persons were treated differently.'" Id. at

205 (quoting Gagliardi v. Vill. of Pawling, 18 F.3d 188, 193 (2d Cir. 1994)).

       A class of one claim arises when a plaintiff is "intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment." Villlage of

Willowbrook, 528 U.S. at 564; accord, Young, 705 F. Supp. 2d at 204-05. "[T]he standard for

determining whether another person's circumstances are similar to the plaintiff's must be ...

whether they are prima facie identical." Neilson v. D'Angelis, 409 F.3d 100, 105 (2d Cir.

2005), overruled on other grounds by Appel v. Spiridon, 531 F.3d 138 (2d Cir. 2008) (internal

quotation marks omitted). More specifically, a complaint asserting a class of one claim must

allege facts plausibly suggesting that "(i) no rational person could regard the circumstances of the

plaintiff to differ from those of a comparator to a degree that would justify the differential

treatment on the basis of a legitimate government policy; and (ii) the similarity in circumstances

and difference in treatment are sufficient to exclude the possibility that the defendant acted on the

basis of a mistake." Neilson, 409 F.3d at 105 (citing Villlage of Willowbrook, 528 U.S. at

565); accord, Fortress Bible Church v. Feiner, 694 F.3d 208, 222 (2d Cir. 2012); Ruston v. Town

Bd. for Skaneateles, 610 F.3d 55, 60 (2d Cir. 2010).

       Even affording Plaintiff special solicitude in light of his pro se status, Plaintiff's

allegations do not give rise to a plausible equal protection claim under the Fourteenth

Amendment. The allegations do not accuse any of the Defendants of treating Plaintiff differently

based on his membership in a protected class or that he was treated differently from other

similarly situated people. For that reason, any purported equal protection claim is subject to

dismissal.




                                                   9
       Magistrate Judge Lovric correctly found that Plaintiff's status as a felon does not constitute

membership to a constitutionally protected class under the Fourteenth Amendment. See Dkt. No.

4 at 10. Moreover, Plaintiff does not satisfy the elements for a class of one claim; Plaintiff does

not allege that an "identical" comparator was treated more favorably under the same

circumstances at SUNY Broome, nor does Plaintiff allege that he was intentionally treated

differently or that there was no rational basis for any difference in treatment. See Dkt. No. 4 at

10. Accordingly, Plaintiff's claim is dismissed for failure to state a claim upon which relief may

be granted.

D.     New York Human Rights Law Claim

       Federal courts may exercise supplemental jurisdiction over "claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy." 28. U.S.C. § 1367. "Disputes form part of the 'same case or controversy' ... 'when

they "derive from a common nucleus of operative fact."'" Romero v. Bestcare, Inc., No. 15-CV-

7397, 2018 WL 1702001, *8 (E.D.N.Y. Feb. 28, 2018) (citations omitted). "Such supplemental

jurisdiction shall include claims that involve the joinder or intervention of additional parties."

Id. "A district court's decision whether to exercise ... jurisdiction after dismissing every claim

over which it had original jurisdiction is purely discretionary." Carlsbad Tech., Inc. v. HIF Bio,

Inc., 556 U.S. 635, 639 (2009). The Court may decline to exercise supplemental jurisdiction over

a claim if

               (1) the claim raises a novel or complex issue of State law, (2) the
               claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction, (3) the district
               court has dismissed all claims over which it has original
               jurisdiction, or (4) in exceptional circumstances, there are other
               compelling reasons for declining jurisdiction.




                                                  10
          28 U.S.C. § 1367(c). Finally, a court should weigh "the values of judicial economy,

convenience, fairness, and comity" in deciding whether to exercise supplemental jurisdiction over

state-law claims. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).

          Here, all of the claims over which the Court has original jurisdiction have been dismissed

and this matter now involves only state law. Thus, the Court declines to exercise supplemental

jurisdiction over Plaintiff's state law claims and dismisses them without prejudice.

                                          III. CONCLUSION

          After carefully considering the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons stated herein, the Court hereby

          ORDERS that Magistrate Judge Lovric's May 6, 2021 Order and Report-

Recommendation (Dkt. No. 4) is ADOPTED in its entirety for the reasons set forth therein; and

the Court further

          ORDERS that Plaintiff's complaint is DISMISSED without prejudice; and the Court

further

          ORDERS that Plaintiff shall file his amended complaint, if any, within THIRTY (30)

DAYS of the date of this Memorandum-Decision and Order; and the Court further

          ORDERS that if Plaintiff fails to submit an amended complaint within thirty (30) days of

the date of this Memorandum-Decision and Order, the Clerk of the Court shall enter judgment in

Defendants' favor and close this case without further order from this Court; and the Court further

          ORDERS that Plaintiff's application for an order directing service by the United States

Marshal (Dkt. No. 3) is DENIED as moot; and the Court further




                                                    11
       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on Plaintiff in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: July 6, 2021
       Albany, New York




                                               12
